PRESS RELEASE Basic Earth Updates Montana Horizontal Bakken Efforts Thursday April 2, 2009, 8:45 am EDT DENVER, April 2 /PRNewswire-FirstCall/ Basic Earth Science Systems, Inc. (Basic or the Company) (OTC Bulletin Board: BSIC - News) reported that, along with its partner, it has drilled a new horizontal well, the Halvorsen-State 31X-36, in Richland County, Montana. While the drilling rig has been released, the well has yet to be completed. The well, located in Section 36, T23N R57E, has a single long lateral spanning two sections. As the third well in these two sections, this well was justified based on the difference between the estimated future production from the first two wells and the theoretical recoverable reserves for both sections. The Company hopes to have the well completed and production established by the end of April. Basic has an approximate 26 percent working interest in the well which is operated by XTO Energy Inc. "We are pleased to announce what appears to be the successful drilling of our newest horizontal Bakken well," said Ray Singleton, president of Basic. "Indeed, we are hopeful that this well will duplicate the results of the first Halvorsen well.
